DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s Communication received 11/8/2021 for application number 16/454344.  This office action is the second non-final office action.

Claims 1-20 are currently pending in this application.  Claims 1, 19 and 20 are independent claims.    

This application is a continuation of the parent application 14/657,139, which is now a patent (US Patent No. 10/389767).

Priority
Acknowledgement is made of applicant’s claims for the provisional applications, US Provisional Patent Application No. 61/953543 and 61/967333, filed on 14 March 2014.  Thus, the effective filing date of the claims will be considered to be 14 March 2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19  and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 recites the following two limitations “enabling each of the registered users, upon accessing any of the publication user interfaces of research publications authored by others, to issue, via one or more user-interface elements contained in the publication user interface, a digital request for that registered user to review the research publication;” and “enabling each of the registered users, upon accessing any of the publication user interfaces, to issue, via the one or more user-interface elements, a digital request for solicitation of a review of the respective research publication from one or more other users and, in response to receipt of the digital request for solicitation of a review from one or more other users, automatically requesting user, one or more among the registered users that are researchers in a field of the respective research publication, and inviting the one or more identified registered users to become reviewers”.  Applicant appears to address two different scenarios for identifying reviewers, and it is not clear to Examiner how these two limitations are related to each other. In the first scenario, it addresses enabling any registered user to request a particular registered user to be a reviewer, and in the second scenario, enabling any registered user to request to the system to identify a reviewer automatically.  If these two scenarios are available options for a registered user to select reviewers, Examiner suggests amending the claim language to clearly identifying how these two steps are related.  Applicant also uses various terms such as “registered users”, “requesting user” and “other users” and it is not clear to Examiner how these users are different or related to each other.  Similarly, claims 19 and 20 recite the similar limitations and rejected on the same ground.  Further clarification is needed.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux et al. (US Patent Applications 2013/0080266; hereinafter Molyneux), in view of  Evans et al. (US Patent  7,895,275; hereinafter Evans), further in view of Massand (US Patent Applications 2004/0085354; hereinafter Massand).

As to independent claim 1, Molyneux teaches, within an online social network [Para 0043 - System 200 also includes Social Network Module] and publication system having a plurality of registered users [Para 0042 - A publication page is linked to its appropriate journal page. System 200 is used to provide services to system users. A system user is any person who has signed up for a system account], a method comprising, by one or more processors of the system executing instructions stored in one or more computer-readable media:
for each of a plurality of research publications, generating a respective publication user interface that displays or links to the research publication [Abs - A publication webpage is generated for each publication record, and this is configured to aggregate and present stored data and links that are relevant (and specific) to each publication; Fig. 7, Para 0103 - an illustrative publication page 802, which includes various bibliographic details of a Publication 808, including an Abstract 804, Authors Networks 812, Journal Date published 814, field series/related MeSH Terms 809 and a list of Reagents 806 used for the publication];
providing each of the registered users with access to the publication user interfaces of all of the research publications [Para 0013 - Users are able to link their profiles to citation author names, thereby linking publication pages to their profiles; Para 0043 - Module 203 implements functions that allow users to link publication pages to knowledge context and special annotation pages (e.g. link a publication page to a material & method page), to link knowledge context pages and special annotation pages to each other];
Molyneux does not appear to teach:
enabling each of the registered users, upon accessing any of the publication user interfaces of research publications authored by others, to issue, via one or more user-interface elements contained in that publication user interface, a digital request for that registered user to review the respective research publication, 
enabling each of the registered users, upon accessing any of the publication user interfaces, to issue, via one or more user-interface elements, a digital request for solicitation of a review of the respective research publication from one or more other users, and
in response to receipt of the digital request for solicitation of a review from one or more other users, automatically identifying, without input from the requesting user, one or more 
upon acceptance, by one of the identified registered users, of an invitation to become a reviewer or in response to receipt, from any of the registered  users, of a digital request for that registered user to review the research publication, soliciting and receiving digital review information the respective identified or requesting registered user via a review user interface;  and 
However, Evans teaches in the same field of endeavor:
enabling each of the registered users, upon accessing any of the publication user interfaces of research publications [Fig. 9, Col 12, lines 28-39 - the authors 100-1 through 100-N register with the review and distribution agent 102 via the user devices 94-1 through 94-N (step 400). During registration, the authors 100-1 through 100-N agree to review content submitted by others of the authors 100-1 through 100-N in exchange for review and potentially distribution of their own content – Although Evans teaches any registered user can become an author and/or reviewer and an author user can invite reviewers, Evans does not explicitly teach that non-author invites reviewers for the publication.  Examiner relied on Massand’s teaching];
enabling each of the registered users, upon accessing any of the publication user interfaces, to issue, via one or more user-interface elements, a digital request for solicitation of a review of the respective research publication from one or more other users [Fig. 9, Col 12, lines 43-63 - one of the authors 100-1 through 100-N submits content to the review and distribution agent 102 for review and potentially distribution (step 402). For this discussion, the author 100-1 is the author that submits the content. When submitting the content, the content and metadata for the content are provided to the review and distribution agent 102], and
in response to receipt of the digital request for solicitation of a review from one or more other users, automatically identifying, without input from the requesting user, one or more among the registered users that are researchers in a field of the respective research publication, and inviting the one or more identified registered users to become reviewers [Col 14, lines 9-29 - the review and distribution agent 102 may first identify ones of the reviewers 100-2 through 100-N having credentials indicating that they have accurately reviewed content at or above the current quality level and/or have submitted content that has been reviewed at or above the current quality level. If the number of identified reviewers is greater than a desired number of reviewers for the submitted content, the review and distribution agent 102 may select a portion of the identified reviewers as the group of reviewers for the submitted content using, for example, a random selection process, based on relative credentials]; and
It would have been obvious to one of ordinary skill in art, having the teachings of Molyneux and Evans at the time of filing, to modify a system for establishing a dynamic meta-knowledge network disclosed by Molyneux to include the concept of a method for providing quality based peer review and distribution of digital content disclosed by Evans to provide  [Evans, col 1, lines 18-23].
One of the ordinary skill in the art wanted to be motivated to include the concept of a method for providing quality based peer review and distribution of digital content disclosed by Evans to provide review of digital content by qualified persons while reducing or eliminating the overhead associated with dedicated reviewers [Evans, col 1, lines 18-23].
Molyneux and Evans do not appear to teach explicitly:
enabling each of the registered users, upon accessing any of the publication user interfaces of research publications authored by others, to issue, via one or more user-interface elements contained in that publication user interface, a digital request for that registered user to review the respective research publication;
updating the publication user interface with at least a portion of the digital review information or a link to at least a portion of the digital review information to thereby provide each of the registered users with access to the at least a portion of the digital review information.
However, Massand teaches in the same field of endeavor:
enabling each of the registered users, upon accessing any of the publication user interfaces of research publications authored by others, to issue, via one or more user-interface elements contained in that publication user interface, a digital request for that registered user to review the respective research publication [Abs - Each reviewer may invite an unlimited number of sub-reviewers to review the document, the comments of each sub-reviewer similarly being stored in a secondary data file wherein only the author may edit the document directly];
updating the publication user interface with at least a portion of the digital review information or a link to at least a portion of the digital review information to thereby provide each of the registered users with access to the at least a portion of the digital review information [Fig. 10, para 0044 - central database 102 integrates the secondary data files from each of the reviewers, generating integrated data file 140 which is returned to owner 130. Owner 130 preferably views document 122 and the comments of reviewers 202, 204 and 206 on a single display simultaneously. FIG. 10 shows display 70 having editing window 72 wherein document 122 is displayed, and comment window 74 wherein the comments 76 of reviewers 202 (L1R1), 204 (L1R2) and 206 (L1R3) are displayed].
It would have been obvious to one of ordinary skill in art, having the teachings of Molyneux, Evans and Massand at the time of filing, to modify a system for establishing a dynamic meta-knowledge network disclosed by Molyneux and a method for providing quality based peer review and distribution of digital content disclosed by Evans to include the concept of a collaborative document development and review system disclosed by Massand to obtain a capability that displays the comments of the plurality of reviewers in a first window on a single screen at the same time as the it displays the document in a second window, allowing the editor or author to scroll through portions of the document and view the identity of the reviewer and the comments suggested on that portion of the document [Massand, 0011].
One of the ordinary skill in the art wanted to be motivated to include the concept of a collaborative document development and review system disclosed by Massand to obtain a [Massand, 0011].

As to dependent claim 2, Molyneux, Evans and Massand teach the method of claim 1.
Evans further teaches in the same field of endeavor: wherein the one or more users that are researchers in the field of the respective research publication are identified based on at least one of digital user profiles associated with the one or more users or a relatedness of the one or more user's interests to a topic of the publication, the relatedness determined by the social network and publication system [Col 11, lines 54-62 - The author/reviewer profiles database 104 operates to store profiles of the authors/reviewers 100-1 through 100-N. The profiles include credentials of the authors/reviewers 100-1 through 100-N, where the credentials of the authors/reviewers 100-1 through 100-N are used to select reviewers for submitted content, as discussed below].

As to dependent claim 3, Molyneux, Evans and Massand teach the method of claim 3.
Molyneux further teaches: wherein at least one of the one or more users that are researchers in the field of the respective research publication is identified based at least in part on the user’s interests as determined based on a cluster of topics computed from the user’s own publications [Para 0063 - social networking mechanisms such as "research social networks" that are formed dynamically around interest in and expertise in specific areas where research content is reviewed and content accumulates a quality score based on reviews by individuals whose interest/expertise profile matches to the research content].

As to dependent claim 12, Molyneux, Evans and Massand teach the method of claim 1.
Massand further teaches: further comprising receiving digital review information from multiple reviewing users, automatically aggregating the received digital review information, and updating the publication user interface with the aggregated digital review information or a link to the aggregated digital user information [Fig. 10].

As to dependent claim 15, Molyneux, Evans and Massand teach the method of claim 1.  
Massand teaches further: further comprising receiving, via a user interface element provided on a user interface including at least a portion of the review information, user feedback related to the review information and providing access to the feedback on the user interface including at least a portion of the review information [Fig. 10].

As to dependent claim 16, Molyneux, Evans and Massand teach the method of claim 15.
Massand further teaches: further comprising indicating, on the user interface providing access to the feedback, if the feedback originates from an author of the publication or from the reviewing user [Fig. 10, Para 0044 – editing window 72 wherein document 122 is displayed, and comment window 74 wherein the comments 76 of reviewers 202 (L1R1), 204 (L1R2) and 206 (L1R3) are displayed. Ideally, each of the paragraphs, that has generated a comment or modification from any one or multiple reviewers, is demarcated with a color object or glyph 75 to allow easy spotting of where the modifications are].

As to independent claims 19 and 20, the claims are substantially similar to claim 1 and are rejected on the same ground.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux, in view of  Evans and Massand, further in view of Markram (US Patent Applications 2009/0204469; hereinafter Markram).

As to dependent claim 4, Molyneux, Evans and Massand teach the method of claim 1.
Markram further teaches in the same field of endeavor:
wherein the digital review information comprises answers to one or more questions relating to reproducibility or quality of the research described in the research publication and one or more free-text comments supporting the one or more answers [Para 0096 - The Commentary page is opened automatically only when both Referees decide that the paper is of high enough quality that they are willing to write a Commentary].
It would have been obvious to one of ordinary skill in art, having the teachings of Molyneux, Evans, Massand and Markram at the time of filing, to modify a system for establishing a dynamic meta-knowledge network disclosed by Molyneux and a method for providing quality based peer review and distribution of digital content disclosed by Evans and a collaborative document development and review system disclosed by Massand to include the [Markram, Para 0027].
One of the ordinary skill in the art wanted to be motivated to include the concept of an Internet method for publication and evaluation disclosed by Markram to promote and disseminate information, in particular academic research in all countries and addresses the main problems in the current publishing system [Markram, Para 0027].

As to dependent claim 5, Molyneux, Evans, Massand and Markram teach the method of claim 4.
Markram further teaches:
wherein the digital review information further comprises supporting data associated with one or more of the answers [Para 0098 – Referees comments and a subjective grade (1-10) will be added to a General Comments page associated with the published paper. The General Comments page will also allow Readers to make further comments and to pass their subjective voting of the paper].

As to dependent claim 6, Molyneux, Evans, Massand and Markram teach the method of claim 5.
Markram further teaches: further comprising associating the supporting data with a digital user profile associated with the user from whom the supporting data was received [Para 0108 - The Evaluation System according to the invention allows all readers to participate in the evaluation of research articles. It is the first system to allow the democratic evaluation of research articles by the entire scientific community, not only a few journal gatekeepers. In order for such a system to function, Readers who want their reading statistics to count towards the excellence and relevance scores of published papers are required to submit a comprehensive profile of their professional career. It is not required to register with the system in order to access Journals, but it is required if the Reader wishes to contribute to the Scoring System. Reader access is tracked and any one reader can contribute only once towards each category].

As to dependent claim 7, Molyneux, Evans, Massand and Markram teach the method of claim 4.
Massand further teaches:
wherein soliciting and receiving digital review information further comprises allowing the reviewing user to select a portion of the publication for insertion into with the free-text comment [Para 0034 - the owner 130 then designates a number of users to whom master data file 124 is to be distributed or allowed access to by inviting those users to become reviewers of the document. For purposes of the present invention, a reviewer is an individual user or group of individual users who provide input on a document in the form of suggested changes which may include, but are not limited to, specific comments or edits to specific portions of the document], and automatically supplementing the free-text comment with a reference to the selected portion [Fig. 10, Para 0044 - each of the paragraphs, that has generated a comment or modification from any one or multiple reviewers, is demarcated with a color object or glyph 75 to allow easy spotting of where the modifications are].

As to dependent claim 8, Molyneux, Evans, Massand and Markram teach the method of claim 7.
Massand further teaches: further comprising automatically annotating the referenced portion of the publication, based on the reference thereto in the free-text comment, with the associated answer or a link [Fig. 8, Para 0038 – Changes made in the text in editing window 72 appear as a suggestion 76 in comment window 74 along with the identity of the reviewer and the time of the change. The reviewer may also make comments 78 directly into the comment window such as an explanation or description of the comment. Alternatively, the document editing window itself can show the text of document 122 and any changes made thereto by the individual reviewer].

As to dependent claim 9, Molyneux, Evans, Massand and Markram teach the method of claim 7.
Massand further teaches: wherein allowing the reviewing user to select a portion of the publication for insertion into the free-text comment comprises displaying a user interface component that allows the user to manually select the portion of the publication [Fig. 8, Para 0038 – Changes made in the text in editing window 72 appear as a suggestion 76 in comment window 74 along with the identity of the reviewer and the time of the change. The reviewer may also make comments 78 directly into the comment window such as an explanation or description of the comment. Alternatively, the document editing window itself can show the text of document 122 and any changes made thereto by the individual reviewer].

As to dependent claim 10, Molyneux, Evans, Massand and Markram teach the method of claim 4.
Markram further teaches: wherein the questions further comprise one or more questions related to at least one of appropriateness of a methodology or analysis applied, inclusion of relevant citation to related work, novelty and/or importance of research findings, or justification of a conclusion in view of research results [Para 0152 - This vast and accelerating accumulation of knowledge poses serious questions of how to filter the relevant information, how to decide what are excellent and outstanding research publications].

As to dependent claim 11, Molyneux, Evans and Massand teach the method of claim 1.
Markram further teaches:
further comprising enabling each of the registered users to post research publications that the respective user authored to the system or to claim authorship of research publications already available on the system. [Para 0108 – The Evaluation System according to the invention allows all readers to participate in the evaluation of research articles. It is the first system to allow the democratic evaluation of research articles by the entire scientific community, not only a few journal gatekeepers. In order for such a system to function, Readers who want their reading statistics to count towards the excellence and relevance scores of published papers are required to submit a comprehensive profile of their professional career. It is not required to register with the system in order to access Journals, but it is required if the Reader wishes to contribute to the Scoring System. Reader access is tracked and any one reader can contribute only once towards each category].

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux in view of Evans and Massand, further in view of Seyer et al. (US Patent Applications 2011/0225024; hereinafter Seyer).

As to dependent claim 13, Molyneux, Evans and Massand teach the method of claim 12.  
Molyneux, Evans and Massand do not appear to teach: wherein soliciting the review information comprises presenting the reviewing user with a predetermined set of one or more questions relating to multiple aspects of research-publication quality and an associated predetermined set of answer choices for each of the questions, and wherein automatically aggregating the review information comprises counting, for each of the predetermined questions and each of a number of available answer choices for the question, a number of times that answer choice has been selected by the multiple reviewing users ;
However, Seyer teaches in the same field of endeavor: wherein soliciting the review information comprises presenting the reviewing user with a predetermined set of one or more questions relating to multiple aspects of research-publication quality and an associated predetermined set of answer choices for each of the questions [Para 0036 - An entity table 202 contains an entry for each entity (e.g., contestant) of a contest and competition for which a user can submit votes using the vote communication application 116 of FIG. 1], and wherein  [Seyer, Fig. 8, Para 0060 - the vote total interface 800 is shown to include a pictorial representation 802 of each of the entities, along with a graphical vote indication 804 of their respective votes – Examiner notes that each idol can correspond to each of the answer choice under the question of “Favorite American Idols”].
It would have been obvious to one of ordinary skill in art, having the teachings of Molyneux, Evans, Massand and Seyer at the time of filing, to modify a system for establishing a dynamic meta-knowledge network disclosed by Molyneux and a method for providing quality based peer review and distribution of digital content disclosed by Evans and a collaborative document development and review system disclosed by Massand to include the concept of voting communication system taught by Seyer to enable the user to allocate votes (or voting rights) across a set of eligible entities (e.g., competition contestants), as the user sees fit, and to share voting actions with a social network and also invite members of the user's social network to vote [Seyer, Para 0017].
One of the ordinary skill in the art wanted to be motivated to include the concept of voting communication system taught by Seyer to enable the user to allocate votes (or voting rights) across a set of eligible entities (e.g., competition contestants), as the user sees fit, and to share voting actions with a social network and also invite members of the user's social network to vote [Seyer, Para 0017].

As to dependent claim 14, Molyneux, Evans, Massand and Seyer teach the method of claim 13.  
Seyer further teaches: wherein the publication user interface is updated with a review overview, or a link to a review overview, generated based on the aggregated digital review information [Seyer, Fig. 8], the review overview comprising, for each of the questions, the number of times each of the answer choices has been selected by the multiple reviewing users [Seyer, Fig. 8, Para 0060 - the vote total interface 800 is shown to include a pictorial representation 802 of each of the entities, along with a graphical vote indication 804 of their respective votes – Examiner notes that each idol can correspond to each of the answer choices], and
further comprising one or more links to one or more user interfaces including the review information received from the multiple reviewing users individually [Seyer, Fig. 9, Para 0061 - The vote history interface 900 may identify further users, with which a particular user has relationships (e.g., friends), and present information regarding the number of votes submitted and pending for a particular contest in a voting history section 902. In further example embodiments, a high resolution of voting history and information may be provided, in that the particular entities for which a further user has voted may be identified. For example, where a first friend of a user has voted for entities 1, 7, and 13 of a particular contest, this information may be identified within the vote history interface 900].

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux in view of Evans and Massand, further in view of Lawyer (US Patent Applications 2009/0157490; hereinafter Lawyer).

As to dependent claim 17, Molyneux, Evans and Massand teach the method of claim 15.
Lawyer further teaches: further comprising processing the feedback and, based thereon, adjusting at least one of a score associated with the reviewing user or a rank of a set of review information received from one reviewing user among a plurality of sets of review information received for the publication from multiple reviewing users [Lawyer, Para 0094 - Users who submit reviews and comments, a form of derivative authorship, may also be assigned reputation points or indicators based on such authoring contributions, and a user's overall reputation score may be a combination of normal authorship and derivative authorship--where normal authorship may be weighted more highly. Also, a reputation may be a factor dependent on the amount of time that a user has been in a system, and the level of activity of the user within the system; Para 0095 - The reputation score can be based on one or more reviews of the online content item provided by one or more reviewers other than the author].
It would have been obvious to one of ordinary skill in art, having the teachings of Molyneux, Evans, Massand and Lawyer at the time of filing, to modify a system for establishing a dynamic meta-knowledge network disclosed by Molyneux and a method for providing quality based peer review and distribution of digital content disclosed by Evans and a collaborative document development and review system disclosed by Massand to include the concept of [Lawyer, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of credibility of an author of online content taught by Lawyer to provide authorship tools to assist in such content creation and submission, tools for signing content, and tools for managing user reputations (e.g., as determined by reviews that other users provide for content), and various mechanisms that may be provided to reward authors for submitting high-quality content, including financial awards and social awards [Lawyer, Para 0007].

As to dependent claim 18, Molyneux, Evans and Massand teach the method of claim 1.
Lawyer further teaches: further comprising displaying an identity of the reviewing user and information indicative of the reviewing user's reputation in association with the review information [Lawyer, Fig. 4C, Para 0113 - the online content can be received by the content manager 402 from authors 404 and users in the community 408. An authentication score is determined for a contributor of the multiple contributors (Step 444); Para 0115 - a representation of the authentication score is displayed, some illustrative examples of which include a graphical badge shown along with the contributor's name or a number of stars. In some implementations, the authentication score is implicitly represented, for example, by the contributor's ranking in a ranking of "top contributors" or "leaderboards"].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hotchkiss et al. (WO 00/65463 A1) teaches scholarly research peer review system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176